      Case 3:20-cv-00169-PRM-RFC Document 17 Filed 02/11/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION


MIRIAM J. TREVINO, et al.,                             §
             Plaintiffs,                               §
                                                       §         EP-20-CV-00169-PRM-RFC
v.                                                     §
                                                       §
UNITED STATES OF AMERICA,                              §
            Defendant.                                 §

         REPORT AND RECOMMENDATION OF THE MAGISTRATE JUDGE

       On this day, the Court considered Defendant United States of America’s “Motion to

Dismiss Plaintiffs’ Original Complaint for Declaratory Relief” (ECF No. 9), filed on November 9,

2020. The Motion was referred to this Court by the Honorable Philip R. Martinez pursuant to 28

U.S.C. § 636(b)(1)(A) and Rule 1(c) of Appendix C to the Local Rules of the Western District of

Texas for a report and recommendation on January 15, 2021. (ECF No. 14.) For the reasons that

follow, the Court recommends that Defendant’s Motion to Dismiss be GRANTED.

                                           Background

       Plaintiff Miriam J. Trevino is the owner and operator of Columbia Tax Services, a business

which prepares tax returns. (ECF No. 1:3.) Plaintiff Trevino, three Columbia employees, and

twenty-six Columbia clients (collectively, the “Plaintiffs”) filed their Complaint on June 15, 2020,

against the United States. (Id. at 1.)

       In their Complaint, Plaintiffs allege that the Internal Revenue Service (“IRS”) and the

Department of Justice (“DOJ”) violated the Administrative Procedures Act (“APA”) and

Plaintiffs’ rights under the First and Fifth Amendments of the United States Constitution. (Id. at

2-3.) Plaintiffs claim that the IRS revoked Columbia’s ability to electronically file tax returns in

2017. (Id. at 3.) Plaintiffs claim that this was due to unsubstantiated allegations of fraud against


                                                 1
     Case 3:20-cv-00169-PRM-RFC Document 17 Filed 02/11/21 Page 2 of 10




Columbia. (Id.) Plaintiffs further claim that the IRS and DOJ continue to illegally threaten

Plaintiff Trevino and her employees with criminal prosecution. (Id. at 4.)

       Plaintiffs first allege that Plaintiffs Florentino and Maria Medrano (“Plaintiffs Medrano”)

filed their 2016 return in 2017. (Id. at 6.) After the IRS requested and received additional

substantiation relating to Plaintiffs Medranos’ return, the IRS notified Plaintiffs Medrano that they

owed an additional $14,000. (Id.) Plaintiffs Medrano paid that amount to the IRS, but then

received “an amount due notice and levy” of over $15,000. (Id.) Plaintiffs Medrano filed a request

for a hearing and a Tax Court petition, which the IRS has ignored. (Id.) The IRS continues to

garnish Plaintiff Maria Medrano’s wages. (Id.)

       Next, Plaintiffs Belinda Esparza and Maria Ramirez claim that their 2016 tax refunds have

been delayed and that their 2016 returns were audited after filing a complaint with the Taxpayer

Advocate Service (“TAS”). (Id.) Plaintiffs Esparza and Ramirez previously filed a similar action

in San Angelo, Texas. (Id.; Esparza et al. v. IRS, Case No. 6:19-cv-18-C (N.D. Tex. March 26,

2019)) (claiming that their 2016 returns had not been processed, seeking same declaratory relief

as in instant case; dismissed without prejudice).)

       The Court also notes that Plaintiff Columbia and six of its clients brought claims parallel

to those in the instant case in prior litigation before the District of New Mexico. See Rivera et al.

v. IRS et al., Case No. 1-16:cv-00946-RB-KK (D. N.M. Nov. 28, 2016) (seeking a declaratory

judgment that the IRS’s investigations of the Plaintiffs were unconstitutional and an injunction to

prevent the IRS from conducting civil or criminal investigations; dismissed sua sponte with

prejudice) aff’d by Rivera v. IRS, 708 F. App’x 508 (10th Cir. 2017)).

        Plaintiffs further allege that Plaintiffs Mario and Andrea Rivera (“Plaintiffs Rivera”) filed

their returns in 2017, which were audited in 2019. (ECF No. 1:6.) Plaintiffs Rivera claim that



                                                 2
      Case 3:20-cv-00169-PRM-RFC Document 17 Filed 02/11/21 Page 3 of 10




they provided the information requested to the IRS, but that the IRS ignored that information and

erroneously denied Plaintiffs Riveras’ proposed deductions. (Id.)

       Plaintiffs collectively argue that the IRS violated the APA by delaying decisions regarding

Plaintiffs’ tax returns and providing Plaintiffs with “misleading information.” (Id. at 9.) Plaintiffs

argue that the IRS violated their First Amendment rights by retaliating against them for filing

complaints. (Id.)

       Plaintiffs ask that the Court “[d]eclare the Defendant’s action[s] and omissions are

unconstitutional, in that they violated the [APA and] . . . the First and Fifth Amendments[.]” (Id.

at p. 11.) Plaintiffs also seek costs and attorney’s fees pursuant to 28 U.S.C. § 1988. (Id.)

                                      LEGAL STANDARD

       Defendant moves to dismiss Plaintiffs’ Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(1), arguing that the Court lacks subject matter jurisdiction. (ECF No. 9:5.)

       “The burden of proof for a Rule 12(b)(1) motion to dismiss is on the party asserting

jurisdiction.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). “Accordingly, the

plaintiff constantly bears the burden of proof that jurisdiction does in fact exist.” Id. (citing

Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir.1980)).

       “In examining a Rule 12(b)(1) motion, the district court is empowered to consider matters

of fact which may be in dispute.” Id. (citing Williamson v. Tucker, 645 F.2d 404, 413 (5th

Cir.1981)). “Ultimately, a motion to dismiss for lack of subject matter jurisdiction should be

granted only if it appears certain that the plaintiff cannot prove any set of facts in support of his

claim that would entitle plaintiff to relief.” Id. (citing Home Builders Ass’n of Miss., Inc. v. City

of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir.1998)).




                                                  3
       Case 3:20-cv-00169-PRM-RFC Document 17 Filed 02/11/21 Page 4 of 10




                                            ANALYSIS

  I.    Sovereign Immunity and the Administrative Procedure Act

        Federal courts have jurisdiction over suits against the United States and its agencies

(including the IRS) only to the extent that sovereign immunity has been waived. See United States

v. Mitchell, 463 U.S. 206, 212 (1983) (“It is axiomatic that the United States may not be sued

without its consent and that the existence of consent is a prerequisite for jurisdiction.”); Estate of

Johnson, 836 F.2d 940, 943 (5th Cir. 1988). “A waiver of the Federal Government’s sovereign

immunity must be unequivocally expressed in statutory text and will not be implied.” Lane v.

Pena, 518 U.S. 187, 192 (1996) (citations omitted). Thus, the scope of any waiver must be strictly

construed in favor of the government. Id. (citation omitted); McCarty v. United States, 929 F.2d

1085, 1087 (5th Cir. 1991). Finally, “the plaintiff bears the burden of establishing subject matter

jurisdiction, and, thus, must prove an explicit waiver of immunity.” Ishler v. IRS, 237 F. App’x

394, 398 (5th Cir. 2007) (citing Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1248

n.2 (11th Cir. 2005)).

        Plaintiffs argue that their suit arises under the waiver of sovereign immunity contained in

the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 702 et seq. (ECF No. 10:5.) The APA

waives sovereign immunity in suits seeking relief other than monetary damages. Drake v. Panama

Canal Comm’n, 907 F.2d 532, 535 (5th Cir. 1990). As Plaintiffs only seek declaratory relief, this

prerequisite for lodging a complaint within the APA’s waiver is satisfied. (ECF No. 10:1.)

        However, “[t]he APA . . . does not provide an independent basis for subject matter

jurisdiction on federal courts.” Offiiong v. Holder, 864 F.Supp.2d 611, 625 (S.D. Tex. 2012)

(citing Califano v. Sanders, 430 U.S. 99, 107 (1977)). Rather, “[t]he APA states that ‘[a] person

suffering legal wrong because of agency action . . . is entitled to judicial review thereof,’ but only



                                                  4
       Case 3:20-cv-00169-PRM-RFC Document 17 Filed 02/11/21 Page 5 of 10




of ‘[a]gency action made reviewable by statute and final agency action for which there is no other

adequate remedy in a court.’” Id. (quoting Califano, 430 U.S. at n.1 and 5 U.S.C. §§ 702, 704).)

As discussed in the next section, there is no statute that makes the IRS actions at issue here

reviewable by the Court; rather, there are two statutes that bar the Court from exercising subject

matter jurisdiction.

 II.    The Declaratory Judgment Act and the Anti-Injunction Act

        The APA’s sovereign immunity waiver does not apply “if any other statute that grants

consent to suit expressly or impliedly forbids the relief which is sought.” 5 U.S.C. § 702. In its

Motion to Dismiss, the United States argues that two such statutes apply here: the tax exception

provision of the Declaratory Judgment Act (“DJA”) (28 U.S.C. § 2201(a)) and the Anti-Injunction

Act (26 U.S.C. § 7421(a)). (ECF No. 9:9-11.) The Court will now consider each in turn.

        The DJA allows federal courts to enter declaratory judgments, but it explicitly excludes

controversies “with respect to Federal taxes.” 28 U.S.C. § 2201(a). As such, federal courts

generally lack subject matter jurisdiction to issue declaratory relief in tax cases. See Branca v.

United States, 312 F. App’x 160, 161 (11th Cir. 2008) (affirming dismissal for lack of subject

matter jurisdiction where tax exception to DJA applied).

        Indeed, the Fifth Circuit has written that it is “well settled that a declaratory judgment

cannot be issued in a tax case.” Horne v. United States, 519 F.2d 51, 52 (5th Cir.1975) (finding

that a taxpayer’s request that an assessment of tax deficiency be declared void was impermissible

under the DJA); see also Nelson v. Regan, 560 F. Supp. 1101, 1103 (D. Conn. 1983) (holding that

“[b]ecause the Declaratory Judgment Act’s prohibition refers to taxes and . . . is designed to protect

the ‘Government’s need to assess and collect taxes as expeditiously as possible with a minimum

of pre-enforcement judicial interference, [citation] it is inapplicable to questions dealing with the



                                                  5
     Case 3:20-cv-00169-PRM-RFC Document 17 Filed 02/11/21 Page 6 of 10




disposition of a tax refund.”) (citing Bob Jones University v. Simon, 416 U.S. 725, 736 (1974));

Melton v. Kurtz, 575 F.2d 547, 548 (5th Cir. 1978) (rejecting taxpayer’s request for a declaration

that certain federal tax statutes are unconstitutional and an injunction to prevent the Commissioner

from assessing and collecting taxes from him); Turner v. I.R.S., No. Civ. A. 02-0650-CG-C, 2002

WL 31556462 (S.D. Ala. Oct. 8, 2002) (rejecting taxpayer’s request for a “declaratory judgment

determining the amount of his tax liability and an injunction prohibiting the IRS from collecting

the taxes during the pendency of the suit”); Sands v. United States, No. 94–0537–CIV, 1995 WL

552308, *5–6 (S.D. Fla. June 19, 1995) (rejecting taxpayer’s request for a declaration that he was

“never obligated or liable for any unpaid taxes for the years 1984, 1987 or 1990”).

       Plaintiffs ask for a declaratory judgment regarding the IRS’ pending assessment of their

2017 tax returns. But the DJA prohibits the Court from granting such relief because to do so would

amount to the Court directing the IRS’ tax assessment powers. Pursuant to the DJA, the Court

cannot interfere with the “Government’s need to assess and collect taxes . . . with a minimum of

pre-enforcement judicial interference.” Bob Jones University, 416 U.S. at 736. Thus, the Court

lacks subject matter jurisdiction over any pending determination by the IRS regarding Plaintiffs’

2017 tax returns.

       The DJA’s tax exclusion also applies to investigations related to the government’s tax

authority. The Second Circuit wrote on that issue in the context of tax exemptions:

       Quite apart from . . . the express exception in the Declaratory Judgment Act
       removing from the courts the power to declare rights “with respect to Federal
       taxes,” the court cannot presume to speak for the Commissioner or take over his
       duty to pass upon the tax status of organizations applying for exemption. His duty
       is to decide whether the particular activities submitted to him justify exemption. He
       cannot be foreclosed by declaratory judgment from reviewing the purposes and
       activities of applicants for exempt status when and as they are presented to him for
       decision.




                                                 6
      Case 3:20-cv-00169-PRM-RFC Document 17 Filed 02/11/21 Page 7 of 10




Jolles Foundation, Inc. v. Moysey, 250 F.2d 166, 169 (2d Cir. 1957), quoted with approval in

Mitchell v. Riddell, 402 F.2d 842, 846 (9th Cir. 1968), cert. denied, 394 U.S. 456 (1969); cf. Life

Science Church v. IRS, 525 F. Supp. 399, 403 (N.D. Cal. 1981) (“a declaration that defendants’

investigation of plaintiffs’ tax status is illegal would have the consequence of prohibiting that

investigation. This would effectively preclude the IRS from assessing and collecting taxes due . .

. from plaintiffs.”). Thus, insofar as Plaintiffs ask for a declaratory judgment regarding any

pending tax enforcement investigations, the Court lacks subject matter jurisdiction to grant such

relief.

          The Court notes that while there are exceptions to the DJA’s tax exclusion, none apply

here. See, e.g., 26 U.S.C. § 2201(a) (exception for suits arising under section 7428 of the Internal

Revenue Code). As such, the Court lacks jurisdiction to declare that Defendant erred or acted

contrary to law in its processing of Plaintiffs’ 2017 tax returns.

          The Tax Anti–Injunction Act (“AIA”) similarly provides that “no suit for the purposes of

restraining the assessment or collection of any tax shall be maintained in any court by any person.”

26 U.S.C. § 7421(a). Courts construe the AIA broadly. See Enax v. United States, 243 F. App’x

449, 451 (11th Cir. 2007) (citing Hobson v. Fischbeck, 758 F.2d 579, 580–81 (11th Cir. 1985)).

The purposes of the AIA are “to permit the United States to assess and collect taxes alleged to be

due without judicial intervention, and to require that the legal right to the disputed sums be

determined in a suit for refund.” Enochs v. Williams Packing Navigation Co., 370 U.S. 1, 7 (1962).

The provisions of the AIA are jurisdictional, and federal courts lack subject matter jurisdiction to

enter injunctions that fall within its scope. See Leves v. Internal Revenue Serv., 796 F.2d 1433,

1434–35 (11th Cir. 1986) (affirming dismissal of complaint for lack of subject matter jurisdiction

where AIA barred the suit).



                                                  7
      Case 3:20-cv-00169-PRM-RFC Document 17 Filed 02/11/21 Page 8 of 10




          There is one exception to the applicability of the AIA in federal tax assessment and

collection cases, which does not apply here. The AIA does not apply where the government could

“under no circumstances” ultimately prevail and where an aggrieved party has no adequate remedy

at law. Enochs, 370 U.S. at 7. Here, Plaintiffs cannot make any showing that they will ultimately

prevail in this action because, as discussed above, the DJA and sovereign immunity do not permit

it. Furthermore, Plaintiffs are not without remedy because they need only wait for the IRS to make

a final decision regarding their 2017 tax returns for them to have a valid APA challenge to the

IRS’ determination. Thus, the Court lacks subject matter jurisdiction under the AIA.

          Plaintiffs argue in their Response that they “are not requesting the court to interfere with

and does [sic] not challenge any of the determinations made in Plaintiffs’ tax returns.” (ECF No.

10:8.) However, in asking the Court for declaratory relief regarding Defendant’s handling of

Plaintiffs’ tax returns and any ongoing investigation by Defendant into the same, Plaintiffs are in

effect asking the Court to direct the Defendant’s assessment of taxes. See Rivera v. IRS, 708 F.

App’x 508 (10th Cir. 2017). Indeed, as the 10th Circuit Court of Appeals wrote in affirming the

District of New Mexico’s sua sponte decision to dismiss Plaintiff Columbia and six of its clients’

prior, similar claims, “[i]t is clear . . . that the IRS is conducting the investigations, audits and other

actions complained of as part of the agency’s tax assessment and collection efforts.” Id. at 511.

As Plaintiffs are effectively seeking a “declaration that . . . the IRS’ investigations, audits and

notices of deficiency towards them . . . are unconstitutional and in violation of federal law,” the

Court must decline to exercise subject matter jurisdiction over such claims as they plainly “fall

within the prohibitions stated in the AIA and DJA[.]” Id. Thus, the Court concludes that the tax

exceptions to the AIA and DJA preclude the exercise of subject matter jurisdiction over Plaintiffs’

claims.



                                                    8
       Case 3:20-cv-00169-PRM-RFC Document 17 Filed 02/11/21 Page 9 of 10




III.    Constitutional Claims

        As a final note, and although the parties did not brief this issue in detail, the Court finds

that it lacks subject matter jurisdiction over Plaintiffs’ First and Fifth Amendment claims pursuant

to the DJA and AIA, as those claims are bound up with Defendant’s tax assessment and

investigation authority. Rivera v. IRS, 708 F. App’x at 512 (“Claims seeking to restrain the

assessment or collection of taxes are prohibited by the AIA ‘notwithstanding that plaintiffs have

couched [them] in constitutional terms.’”) (insertion in original) (quoting We the People Found.,

Inc. v. United States, 485 F.3d 140, 143 (D.C. Cir. 2007)); see also Eisenstein v. U.S., No. 6:13-

CV-1582-ORL-28, 2014 WL 9865336, at *10 (M.D. Fla. May 12, 2014) (holding that, in suit

where plaintiff raised constitutional challenges, the Court lacked subject matter jurisdiction to

grant declaratory judgment and injunctive relief against the IRS for its investigation of plaintiff

and determination regarding penalties the IRS had levied against him). Therefore, the Court

recommends that Plaintiffs’ First and Fifth Amendment claims be dismissed for lack of subject

matter jurisdiction.

                                         CONCLUSION

        In conclusion, Plaintiffs have not identified a valid waiver of sovereign immunity for

their claims for declaratory relief. The Court therefore recommends that Plaintiffs’ Complaint be

DISMISSED for lack of subject matter jurisdiction pursuant to Rule 12(b)(1).

        SIGNED this 11th day of February, 2021.




                                       ROBERT F. CASTANEDA
                                       UNITED STATES MAGISTRATE JUDGE




                                                 9
Case 3:20-cv-00169-PRM-RFC Document 17 Filed 02/11/21 Page 10 of 10



                           NOTICE

FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS,
CONCLUSIONS, AND RECOMMENDATIONS CONTAINED IN THE FOREGOING
REPORT, WITHIN FOURTEEN DAYS OF SERVICE OF SAME, MAY BAR DE
NOVO DETERMINATION BY THE DISTRICT JUDGE OF AN ISSUE COVERED
HEREIN AND SHALL BAR APPELLATE REVIEW, EXCEPT UPON GROUNDS OF
PLAIN ERROR, OF ANY UNOBJECTED-TO PROPOSED FACTUAL FINDINGS
AND LEGAL CONCLUSIONS AS MAY BE ACCEPTED OR ADOPTED BY THE
DISTRICT COURT.




                                10
